Case: 16-16404   Date Filed: 08/24/2017   Page: 1 of 4


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 16-16404
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 8:06-cr-00077-JDW-TBM-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                    versus

GENO T. JACKSON,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                            (August 24, 2017)

Before MARTIN, ROSENBAUM, and ANDERSON, Circuit Judges.

PER CURIAM:
                Case: 16-16404      Date Filed: 08/24/2017      Page: 2 of 4


       Geno Jackson appeals his 120-month sentence of imprisonment for

possession of a firearm by a convicted felon, imposed after the district court

granted his 28 U.S.C. § 2255 motion, vacated his sentence, and resentenced him

without an enhancement under the Armed Career Criminal Act (“ACCA”). On

appeal, Jackson argues that the district court erred in finding that his prior Florida

conviction for aggravated assault under Fla. Stat. § 784.021 qualified as a “crime

of violence” under U.S.S.G. § 2K2.1(a)(4)(A). As he acknowledges, however, this

argument is foreclosed by binding circuit precedent. 1

       Section 2K2.1(a)(4)(A) provides for an enhanced base offense level of 20 if

the defendant committed any part of the offense subsequent to sustaining one

felony conviction for either a “crime of violence” or a “controlled substance

offense.” A “crime of violence” for purposes of § 2K2.1(a)(4)(A) is any offense

under federal or state law, punishable by imprisonment for a term exceeding one

year, that (1) has as an element the use, attempted use, or threatened use of

physical force against the person of another; or (2) is one of a list of enumerated

offenses, including aggravated assault. U.S.S.G. § 4B1.2(a) (Nov. 2016) 2; see

U.S.S.G. § 2K2.1 cmt. n.1 (incorporating § 4B1.2(a)’s definition).



       1
          The parties dispute whether plain-error review or invited error applies to Jackson’s
current challenge. We need not decide that issue because Jackson’s challenge fails even under
de novo review.
        2
          Jackson was resentenced using the 2016 version of the Guidelines Manual, which no
longer contains a “residual clause” definition for “crime of violence” in U.S.S.G. § 4B1.2(a).
                                              2
              Case: 16-16404     Date Filed: 08/24/2017    Page: 3 of 4


      In Turner, we held that a conviction under Florida’s aggravated-assault

statute, Fla. Stat. § 784.021, qualifies as a violent felony under the ACCA. Turner

v. Warden Coleman FCI (Medium), 709 F.3d 1328, 1337–38, 1337 n.5 (11th Cir.

2013), abrogated on other grounds as recognized in United States v. Hill, 799 F.3d

1318, 1321 n.1 (11th Cir. 2015). We held that “a conviction under section 784.021

will always include as an element the . . . threatened use of physical force against

the person of another.” Id. at 1338 (internal quotation marks omitted). That

holding likewise applies to the “elements” clause of § 4B1.2(a)(1), because that

clause is identical to the elements clause of the ACCA. See United States v. Fritts,

841 F.3d 937, 940 (11th Cir. 2016).

      Jackson argues that Turner has been undermined to the point of abrogation

by cases like Mathis v. United States, 136 S. Ct. 2243 (2016), and Descamps v.

United States, 133 S. Ct. 2276 (2013), but we have rejected that contention since

Jackson filed his initial brief in this Court. In particular, we held in United States

v. Golden, 854 F.3d 1256, 1256–57 (11th Cir. 2017), petition for cert. filed, (U.S.

June 30, 2017) (No. 17-5050), that Turner remains binding precedent in this

Circuit.   Jackson acknowledges Golden in his reply brief but maintains, for

purposes of further review, that Turner was wrongly decided. “But even if Turner

is flawed, that does not give us, as a later panel, the authority to disregard it.” Id.

at 1257.


                                          3
            Case: 16-16404   Date Filed: 08/24/2017   Page: 4 of 4


     Accordingly, the district court properly found that Jackson’s Florida

conviction for aggravated assault is a “crime of violence” for purposes of

§ 2K2.1(a)(4)(A). We therefore AFFIRM Jackson’s sentence.

     AFFIRMED.




                                     4